Citation Nr: 1529002	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed hearing loss and tinnitus due to excessive and loud noise in service from Howitzers, engine noise, and machine gun fire, as well as other machinery, during the performance of his duties as an engineer equipment repairman and diesel mechanic.  

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On VA audio examination in March 2012, the Veteran did not meet the criteria for  a hearing loss disability under 38 C.F.R. § 3.385.  The examiner opined that it was less likely than not that hearing loss was due to military noise exposure because his hearing was normal at both entrance and discharge examinations in service and there was no current evidence of a diagnosis of hearing loss.  However, a February 2015 VA audiological clinical treatment note from the Houston VA Medical Center (VAMC) shows the Veteran has been prescribed hearing aids, and at the May 2015 Board hearing he stated he could not hear without his hearing aids.  The record does not contain the VA audiological evaluation based upon which he was prescribed hearing aids.  Accordingly, the Board finds that these outstanding treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Additionally, given that the above developments and the more recent evidence suggests the Veteran's hearing loss may have worsened to a degree consistent    with a hearing loss disability, the Board also finds that another VA examination      is warranted.  Additionally, given that he attributes the tinnitus to in-service noise exposure, on remand a VA opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Houston VAMC all medical records of evaluation and/or treatment of the Veteran's hearing loss, since 2014, to specifically include the VA audiogram results that served as the basis for being prescribed hearing aids in February 2015.  All development efforts should be associated with the claims file.  

2.  After the above development is completed, schedule the Veteran for a VA audiological examination to address the claim for service connection for hearing loss and tinnitus.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests, to include audiometric testing, should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as   to whether it is as least as likely as not (50 percent probability or greater) that any current hearing loss disability and tinnitus arose in service or is causally related to service, to include noise exposure therein.  In rendering this opinion, the examiner should explain why the hearing loss disability and tinnitus are/are not merely  a delayed reaction to the noise exposure in service.  A rationale for the opinions expressed should be provided.

3.  Thereafter, readjudicate the claims.  If any benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




